Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 July 1808
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend 
                     
                     La Grange 28h July 1808
                  
                  The Necessity of an Active Correspondance with the U.S. Has never been Better Evinced than on the Arrival of a West India Rumour which would Have dreadfully Alarmed us, Had we not Been in the Blessed Possession of Your Own Letters. I Hope You will never leave Your friends in Europe Without Regular Intelligence of Your personal Welfare. the Want of it I feel, the More, My dear Jefferson, as It makes the Heart apt to fear, So that Every Additional impulse of Affection join with Every Motive of Patriotism to Give me An Eagerness, Greater than Ever, for American dispatches.
                  General Armstrong is Going to Send an Export to Wait for the St. Michaël, By Whom, and Not By the Arcturus as I thought, Your Wellcome Letter did Happily Reach me—the Minister’s Accounts from paris are Better than Any I Could Send from La Grange. I Shall only Mention these private Concerns in which You Have So friendly Undertaken and Effected the Restoration of My despaired of future. permit me to inclose the Copy of a former Letter Which May Avoid You the trouble of Reading Repetitions if it Has already Come to Hand. it Remains for me to add that my friend Mr. Parker Has Most Kindly Undertaken the task to Which You Have invited Him—I am Already Under obligations to Him for a loan of fifty, to Mr. Ridgeway Consul at Antwerp for an Equal Sum, and to Mr. Preble for Hundred thousand francs Which Go Very far towards My Liberation, and Altho’ those Sums, lent in a more Generous Manner, Have Been Advanced only for three Years, I Have Hopes that, after the Arival of the documents, the time may be Lengthned—Mr. Parker is Going on in His Exertions to Complete the Work and to insure the additional living up to the time When You Will think it fit to Begin a Sale—I am also to Aknowledge the Affectionate Concern of Gnl. Armstrong in My Behalf. So thus, By Your Good Care, influence, and Advices my pecuniary Affairs are in a Very fair Way.
                  I am Going on a Visit to My Aunt, at Chavanial, from thence to My father in law in Switzerland, and Shall Return By the Middle of October to La Grange there to live with all My Children and Grand Children the Most tolerable Situation than Can Remain for me and for them—My Excellent Son Accompagnies me in My tour. You Will Rejoice With me as His Having Escaped the duties of an Aid de Camp to the Governor of Madrid.
                  My Agricultural pursuits are Going on Well. The Average of my fleeces has been Nine pounds the price, every part and Age included, fifty Seven Sols, Which is the Highest pitch of weight and Value I Have Heard of in france.
                  You Will See By the European intelligence that in Spite of the Counter Revolutionary Sentiments that Now prevail there still Remains Enough of the fine liberal impulse of the Revolution as to Better in Many political Respects. the fate of those Conquered Nations for Whom Nothing is Now Meant In a Change of Master, it Seems at least to Help them towards the future practibility of a Rational Government. So far were they Behind the Mark Where I Wish france Had Maintained Her liberty pole.
                  Adieu, my dear friend, present My Affectionate Compliments to Your Successor and to all other friends not forgetting Mr. Gallatin whose kindness to me I most Gratefully Aknowledge. My Children Beg their Best Respects Being presented to You While I Renew the Expression of the old, Constant, Grateful Affection and Regard of Your friend
                  
                     Lafayette 
                     
                  
                  
                     I Beg You to forward the inclosed Quadruplicate to Mr. Duplantier.
                  
               